Citation Nr: 0823852	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  99-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and 
coronary artery disease.

2.  Entitlement to service connection for benign posterior 
auricular node.

3.  Entitlement to service connection for a disorder 
manifested by cramping.

4.  Entitlement to a rating in excess of 30 percent for 
Crohn's disease with pancreatitis, hiatal hernia, etc.

5.  Entitlement to a rating in excess of 30 percent for 
bullous emphysema.

6.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

7.  Entitlement to a rating in excess of 20 percent for left 
knee chondromalacia.

8.  Entitlement to a compensable rating for tension 
headaches.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to September 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from December 
1996 and May 2000 rating decisions by the Winston-Salem RO.  
In August 2003, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  In July 2004, these matters were remanded 
for additional notice and development.

The matter of the service connection for a disability 
manifested by cramping is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  Elevated blood pressure readings were noted in service, 
and the veteran received treatment for hypertension during 
the appeal period soon after service; it is reasonably shown 
that he had the onset of hypertension in service, but he is 
not shown to have coronary artery disease.

2.  Any benign posterior auricular node manifested in service 
or shortly thereafter represented acute pathology which 
resolved; it is not shown that the veteran has such 
disability.  

3.  At no time during the appeal period is the veteran's 
Crohn's disease with pancreatitis, hiatal hernia, shown to 
have been more than moderately severe; severe Crohn's, with 
numerous attacks a year and health only fair during 
remissions is not shown, hiatal hernia symptom combination 
productive of severe impairment of health, or pancreatitits 
with frequent attacks of abdominal pain, loss of normal body 
weight and other findings showing continuing pancreatic 
insufficiency between acute attacks are not shown; however, 
prior to June 10, 2005, but not since that date, the overall 
severity of the veteran's service connected gastrointestinal 
disabilities presented a disability picture the disability 
resulting from Crohn's, hiatal hernia, or pancreatitis alone, 
and warranting elevation of the rating to the next higher 
level .  

4.  At no time during the appeal period was the veteran's 
bullous emphysema manifested by pulmonary function studies 
showing FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 
40 to 55 percent, or DLCO (SB) of 40- to 55-percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

5.  At no time during the appeal period was the veteran's 
service connected low back disability manifested by severe 
lumbosacral strain, severe limitation of lumbar motion, 
severe intervertebral disc syndrome with recurring attacks, 
or flexion of the thoracolumbar spine limited to 30 degrees 
or less; the thoracolumbar spine is not ankylosed, and 
incapacitating episodes of disc disease or separately ratable 
neurological symptoms are not shown. 

6.  At no time during the appeal period was the veteran's 
left knee chondromalacia manifested by extension limited at 
more than 10 degrees or flexion limited to less than 45 
degrees; subluxation or laxity is not shown, and the knee is 
not ankylosed.

7.  Throughout the appeal period the veteran's service 
connected tension headache disorder has been manifested by 
subjective complaints of persistent headaches that are less 
than prostrating in nature.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted, but 
service connection for coronary artery disease is not.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West, 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for benign posterior auricular node is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West, 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A 60 percent rating is warranted for the veteran's 
Crohn's disease with hiatal hernia and pancreatitis prior to 
June 10, 2005, but a rating in excess of 30 percent is not 
warranted from that date.  38 C.F.R. §§ 4.1, 4.2, 4.7, 114, 
Diagnostic Codes (Codes) 7323, 7346, 7347.

4.  A rating in excess of 30 percent for bullous emphysema is 
not warranted.  38 C.F.R. § 4.1, 4.2, 4.7, 4.97, Code 6603 
(as in effect prior to and from October 7, 1996).

5.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 4.7, 4.71a, 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002); Code 5293 (effective September 23, 2002), Codes 5237, 
5242, 5243 (effective September 26, 2003).

6.  A rating in excess of 20 percent is not warranted for the 
veteran's left knee chondromalacia.  8 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Codes 
5257, 5260, 5261 (2007).

7.  A 10 percent rating is warranted for the veteran's 
tension headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.124a, Codes 8045, 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals 
for Veterans Claims (Court) held that in an increased rating 
claim, VCAA notice must include with some specificity notice 
of what evidence is needed to support the claim.  

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  September 2001 and July 2004 letters 
from the RO informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of 
these claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although he was not provided notice regarding disability 
ratings and effective dates of awards, he is not prejudiced 
by this omission as they are not relevant since service 
connection for hypertension, coronary artery disease, and 
benign posterior auricular node are denied.  November 1998 
and December 2000 statements of the case (SOCs) and December 
2000, May 2006, and October 2007 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and notified 
the veteran of what the evidence showed, of governing legal 
criteria, and of the bases for the denial of these claims.  
The veteran has received all critical notice, and has had 
ample opportunity to respond after notice was given.  In 
September 2005, he indicated that he had no additional 
information or evidence to submit.  The claims were 
thereafter re-adjudicated.  See October 2007 SSOC.  The 
veteran is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it so 
alleged.

This appeal as to the claims seeking rating increases stems 
from the initial ratings assigned with a grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran is exercising his right to appeal the ratings/seek 
further increase.  November 1998 and December 2000 SOCs 
properly provided notice on the downstream issues of 
increased initial ratings.  It is not alleged that the 
veteran has been prejudiced by any notice deficiency in this 
case.  See Goodwin v. Peake, (U.S. Vet. App. No. 05-0876) 
(May 19, 2008).

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Service Connection

A. General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
B. Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims. 

Hypertension and Coronary Artery Disease

The veteran's SMRs show that in April 1993 he was seen for 
complains of chest and upper back pain, which had been 
ongoing for three days.  The assessment was pancreatitis.  In 
September 1993, he reported that he had chest pain since an 
EGD earlier that day.  He was advised to contact his doctor 
or go to the emergency room if the doctor was unavailable.  
In October 1993, multiple blood pressure readings were taken; 
two of the four readings were elevated (137/94 and 160/101).  
A March 1994 record notes a blood pressure reading of 156/98.  
A May 1994 chest X-ray was normal; the heart and pulmonary 
vasculature were within normal limits.  An August 1994 record 
notes a blood pressure reading of 114/104.  In a November 
1994 medical history report, the veteran stated that he had 
elevated blood pressure due to medication he was taking at 
the time.  His blood pressure on examination at the time was 
130/76.  Multiple blood pressure readings were taken in 
January 1995; two out of five were elevated (154/93 and 
146/94).  A March 1995 record notes that the veteran's blood 
pressure was elevated (164/102).  In May 1995 his blood 
pressure was 119/93.  In January 1996, the veteran was seen 
in an emergency room; it was noted that his blood pressure 
was elevated at 158/100.  It was noted that he had no history 
of hypertension.  Another record that month notes his blood 
pressure was 142/100.  The following month a follow-up was 
done on his blood pressure.  His blood pressure was taken 
three times, and all readings were within normal limits.  The 
record indicated that no further treatment was needed.  
The veteran's SMRs include  an October 1995 medical history 
report noting that the veteran reported that he had 
intermittent elevated high/elevated blood pressure.  His 
blood pressure on examination at the time was 108/81.  A 
November 1995 physical examination revealed normal S-1 and S-
2 with regular rate and rhythm with no murmurs, gallops, or 
rubs appreciated.  A November 1995 CT scan of the chest found 
calcification of coronary arteries; a cardiology consultation 
was requested.  A December 1995 record notes an assessment of 
calcified coronary arteries/rule out arteriosclerotic heart 
disease.  EKG revealed no changes and a graded exercise test 
was normal.  An ECG was also normal.  The veteran's records 
note several other complaints of chest pain that were deemed 
related to gastrointestinal disorder.  Numerous other blood 
pressure readings in service were within normal limits.  In 
June 1996, a Medical Evaluation Board evaluated the veteran's 
health status, which included review of his service medical 
records.  The list of disorders that made the veteran unfit 
for service did not include hypertension or coronary artery 
disease.  

A September 1995 VA medical record notes that the veteran's 
blood pressure reading was 146/94.  

On November 1996 VA general medical examination, the veteran 
reported that he had high blood pressure and had a work up 
for coronary artery disease due to his complaints of chest 
pain, but that it was felt that his symptoms were due to his 
lungs rather than his heart.  On examination, his blood 
pressure was 120/70 and his heart had a normal sinus rhythm 
without murmur.  The diagnoses included, in essence, that the 
veteran had a history of high blood pressure and coronary 
artery disease, but that such disabilities were not found on 
examination. 

A February 1998 medical record notes the veteran was seen for 
complaints of nausea and vomiting.  Blood pressure readings 
noted included 165/93, 157/96, and 145/100.  A follow-up note 
indicates that the veteran had an elevated blood pressure 
with a reading of 156/106.  The veteran was also noted to be 
somewhat anxious.  In October 2000, he was admitted to a VA 
facility due to other disability.  He was noted to have an 
elevated blood pressure reading of 174/96.  The diagnoses 
included a history of hypertension.  

In the August 2003 hearing the veteran testified that he was 
first had hypertension diagnosed in October 1995, while he 
was still in service.  He added that he was put on 
medication.  He stated that no doctor told him that 
medication for Crohn's disease affected his hypertension or 
coronary artery disease.  

On April 2005 VA examination, the veteran reported that he 
had received treatment for high blood pressure in the past.  
The examiner noted that the veteran received treatment for 
elevated blood pressure intermittently from 1999 to 2002 and 
that when his blood pressure remained normal the medication 
was discontinued.  He added that the medication was stopped 
more than 2 years earlier and that blood pressure readings 
remained normal.  The veteran was not currently under 
treatment for hypertension or coronary heart disease.  An EKG 
revealed normal sinus bradycardia and chest X-rays revealed a 
normal heart.  The diagnosis was that there was no evidence 
of hypertension or cardiac disease.

In July 2005, a stress EKG was performed due to complaints of 
atypical chest pain.  The impression was that there were no 
obvious acute ischemic changes and nonpathologic 
inferolateral Q waves were present.

The record shows that the veteran began having elevated blood 
pressure readings in service (that were of sufficient 
concern, along with complaints of chest pain, to warrant 
cardiac work-up).  Postservice (and during the appeal 
period), he continued to display elevated blood pressure 
readings, was placed on medication for hypertension, and has 
carried a diagnosis of history of hypertension.  In essence, 
the record shows that during the appeal period he had a 
diagnosis of, and received treatment for, hypertension which 
was first manifested by elevated blood pressure readings 
during service.  The criteria for establishing service 
connection for hypertension are met.  The Board recognizes 
that hypertension was not found on VA examination; however, 
the Court has found that service connection does not require 
a current diagnosis of the disability where a chronic 
disability was manifested during the appeal period.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007). 

As there is no competent (medical) evidence establishing that 
the veteran now has, or during the appeal period has had, 
coronary artery disease, service connection for such 
disability is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Benign Posterior Auricular Node

The veteran's SMRs include a November medical history report 
note to the effect that he reported that he had a knot on the 
right side of his neck.  Clinical evaluation at the time did 
not reveal any neck abnormality.  In an October 1995 medical 
history report, the veteran noted he had a swollen gland on 
the right side of his neck.  His treatment/examination 
records are silent for such a finding.  (An October 1995 
evaluation noted an abnormality of the head, face, neck and 
scalp, but did not identify the nature of the abnormality.)  

On November 1996 VA general medical examination, the veteran 
reported that he had a swollen neck gland.  Examination of 
the lymphatic and hemic systems noted that there was a small, 
post auricular node that was nontender.  The physician 
commented that node had apparently been present for a long 
time and that the lymphatics were otherwise  negative.  

Numerous private and VA medical treatment records over the 
years are silent for any further references to a post 
auricular node.

At the August 2003 Travel Board hearing, the veteran 
testified that a swollen gland was noted in service, but no 
one ever followed up on it.  He stated that he had never 
received treatment for the swollen gland.

On April 2005 VA lymphatic examination, the examiner noted 
that there was no apparent treatment (and no symptoms) 
associated with the veteran's swollen, posterior auricular 
lymph node in service.  Objectively, the veteran's neck was 
normal on examination, and the examiner noted that there was 
no lymphadenopathy found.  

Although the evidence suggests that the veteran had an acute 
swollen lymph node in service (and noted by a VA examiner 
shortly after his separation from service) there is no 
evidence that this represented a chronic problem pathology.   
Significantly, the most recent VA examination did not find 
the lymph node pathology noted earlier.  Based on the 
competent (medical) evidence the Board finds that the 
posterior auricular node the veteran was found to have 
earlier represented an acute process, which resolved, and 
that service connection for such disability is not warranted.  
See Brammer, supra.  

III. Increased Ratings

A. General Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Where (as here) the ratings at issue are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

B. Analysis

Crohn's Disease, Hiatal Hernia, Pancreatitis, etc. 

On November 1996 VA examination, no pertinent abnormality was 
noted.  There was no organomegaly or tenderness, and stool 
was negative for blood.
A November 1996 upper GI by a private physician revealed the 
veteran had a hiatal hernia with reflux.  

In December 1996, the veteran was admitted to a VA facility 
with a two or three week history of epigastric pain, 
worsening in the past two or three days.  He denied 
hematemesis, melena, diarrhea, constipation, a change in 
bowel habits, fever, dizziness, and chills.  He had not 
recently taken non-steroidal anti-inflammatory medication.  
In January 1997, the veteran was admitted after he reported 
that there was no change in his abdominal pain.  He had not 
had a bowel movement recently.  He had tenderness, but there 
was no evidence of masses or melena.  X-rays revealed a 
probable bowel ileus, although bowel obstruction could only 
be excluded by follow-up studies.

A September 1997 VA record notes that the veteran's symptoms 
had returned.  He reported that he had GERD, diarrhea, 
anorexia, and abdominal pain in the past week.  A November 
1997 record notes there were no new symptoms or findings; the 
veteran had responded to treatment.  A July 1998 record notes 
that the veteran was losing weight.  A December 1998 record 
notes he had a recent 25 pound weight loss.  It was noted 
that the veteran was well-developed and well-nourished.  

On July 1999 VA esophagus examination, the veteran indicated 
that his weight was stable and that he could eat solid foods 
and drink liquids.  He reported he ate one meal a day and 
snacks.  He slept sitting up in the evening and sideways for 
comfort so that he did not have any reflux or gagging.  He 
did not have vomiting, severe abdominal pain, hematemesis, or 
observed melena, but on a daily basis he felt like he would 
regurgitate.  He had scant nausea and an acid brash feeling 
on most days.  The examiner commented that the veteran 
apparently maintained fairly stable physical health and a 
normal weight.  Past studies had not documented anemia or 
severe imbalance.  His muscle tone and color were good.  It 
was noted that he was on medication for Crohn's disease, 
chronic pancreatitis, and GERD with hiatal hernia.  Physical 
examination revealed a well rounded abdomen that was 
nontender, normal bowel sounds, and no masses.

On July 1999 VA stomach examination, the veteran indicated 
that he did not have circulatory disturbance after meals, 
hematemesis, or melena.  He had no significant diarrhea or 
constipation, or colic, but had some distention.  He weighed 
140 pounds, and had no recent weight loss.  There were no 
signs of anemia; the abdomen was well rounded; and he had no 
pain or tenderness.

On July 1999 VA intestines examination, it was noted that the 
veteran was on symptomatic treatment known to favorably 
influence persons with Crohn's disease.  He reported he had 
no constipation, diarrhea, nausea, vomiting, weight loss or 
gain, fistula, or abnormal stool consistency.  He was not 
anemic, and his nutrition was stable.  He indicated that his 
abdominal pain was mostly associated with acid reflux, 
gastroesophageal reflex.  The physical findings were the same 
as on previous examinations.  

An October 2000 VA treatment record notes that the veteran 
was admitted with complaints of abdominal pain and an 
impression of pancreatitis.  He complained of nausea, 
vomiting, and diarrhea.  His abdomen was soft and slightly 
tender, and he had positive bowel sounds.  He had an elevated 
white blood count, glucose level, and amylase.  In December 
2000, he presented to the emergency room with complaints of 
sudden, severe abdominal pain; the symptoms began after he 
ate ice cream on the previous day.  He endorsed symptoms of 
severe epigastric pain that radiated to his back, nausea, 
bilious emesis, and diarrhea.  He also noted fevers and 
chills, but denied rigors.  In June 2001, the veteran 
reported that he had a flare-up of symptoms after eating a 
fatty meal the day before.  He had current complaints of 
abdominal pain.  There was diffuse tenderness and bowel 
sounds were noted.  He was found to have high amylase.   In 
October 2001, the veteran reported that he had had abdominal 
pain for two days, nausea, and diarrhea.  He indicated that 
he had stools 6 times a day, and that the pain decreased with 
bowel movements.

May 2002 VA treatment records note the veteran had complaints 
of nausea, vomiting, and abdominal pain.

On August 2002 VA examination, the veteran complained of 
abdominal pain and diarrhea.  He reported being in the 
hospital for abdominal complaints six or seven times in the 
past year.  He weighed 191 pounds, which was his maximum 
weight in the past year.  There was mild tenderness in the 
upper and lower left quadrants of the abdomen.  Peristalsis 
was not increased.  
A May 2005 VA treatment record notes that the veteran 
reported that he did not have much difficulty with chronic 
pancreatitis or Crohn's disease.  He denied problems with 
diarrhea or abdominal pain.  

On June 10, 2005 VA examination, the veteran reported that he 
was taking medication and that his condition as stable.  The 
veteran's weight was 202 pounds; the examiner noted that his 
expected weight was 153 pounds.  The veteran was not anemic 
(HP 13.9).  Examination of the abdomen and rectum showed no 
sign of active or uncontrolled acute or chronic disease.  The 
examiner commented that the veteran was on medication for 
hiatal hernia, Crohn's disease, and pancreatitis, and that 
the conditions were stable, without side effects from 
treatment or complications.

November 2005 endoscopy revealed a few tiny ulcers from the 
rectum to ileum that appeared to be prep artifacts.  Mucosa 
of the ileum indicated focal mild acute and chronic 
inflammatory changes.  In February 2006, the veteran reported 
that he had flares of pancreatitis and Crohn's disease every 
3 to 4 months.  In March 2007, he was seen for follow-up for 
these disorders.  He reported that he was having 3 bowel 
movements a day, and that they were mostly formed.  There was 
no blood in his stool; he had occasional abdominal pain.  The 
physician indicated that it was unclear how much of the 
veteran's diarrhea was due to his Crohn's disease versus his 
other conditions.  

The veteran's Crohn's disease with pancreatitis, hiatal 
hernia, etc. has been rated as 30 percent disabling, by 
analogy, under 38 C.F.R. § 4.114, Code 7319 (for irritable 
colon syndrome).  A maximum 30 percent rating under Code 7319 
is warranted for a severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

Because the disability is rated at the maximum rating 
provided by the code currently assigned, the analysis must 
proceed to consideration whether a higher rating may be 
warranted under any alternate rating criteria.  

Significantly, 38 C.F.R. § 4.114 provides that ratings under 
Codes 7301 to 7328 which encompasses irritable colon (Code 
7319) and ulcerative colitis (Code 7323), 7331, 7342, and 
7345 to 7348, which encompasses hiatal hernia (Code 7346) and 
pancreatitis (Code 7347) will not be combined.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the overall severity of the 
disability warrants such elevation.  Consequently, the 
veteran's service-connected gastrointestinal disability may 
also alternatively be rated under Codes 7323 (for ulcerative 
colitis), 7346 (for hiatal hernia), 7347 (for pancreatitis) 
(with elevation based on overall severity possible).   

Under Code 7323, a 30 percent rating is warranted for 
moderately severe ulcerative colitis, with frequent 
exacerbations.  A 60 percent rating requires the condition to 
be severe, with numerous attacks a year and malnutrition, and 
with health only fair during remissions.  A 100 percent 
evaluation is warranted for pronounced ulcerative colitis, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication such as liver abscess.  
See 38 C.F.R. § 4.114.

Under Code 7346, hiatal hernia warrants a 30 percent rating 
where there is persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  A 60 percent rating requires symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  Id.
Under Code 7347, pancreatitis warrants a 30 percent rating 
where it is moderately severe, with at least 4-7 typical 
attacks of abdominal pain per year, with good remission 
between attacks.  A 60 percent rating requires frequent 
attacks of abdominal pain, loss of normal body weight, and 
other findings showing continuing pancreatic insufficiency 
between attacks.  Id.

While the record shows that the veteran had periodic attacks 
from 1996 to 2002, his disability has not resulted in 
malnutrition and only fair health during remission.  In 1998, 
when he was noted to have lost weight, a physician described 
him as well-developed and well-nourished.  Subsequent records 
show that he regained the weight he had lost, and had a 
maximum weight of 202 pounds by 2005.  In July 1999, VA 
examiners noted that the veteran maintained stable health and 
normal weight.  By 2005, records reflect that the veteran's 
symptoms had stabilized.  Thus, despite evidence of weight 
loss, periods of frequent bowel movements, and abdominal 
pain, his service-connected disability has not produced poor 
health or malnutrition.  The evidence of record does not show 
severe ulcerative colitis, pancreatitis with frequent attacks 
of abdominal pain with continuing pancreatic insufficiency 
between attacks, or hiatal hernia with symptom combinations 
productive of severe impairment of health.  Consequently, the 
next higher rating under Codes 7323, 7346, or 7347 is not 
warranted.  

The Board must next consider whether the overall disability 
picture presented by the veteran's service connected 
gastrointestinal disability warrants elevation of the rating 
to the next higher level.  On longitudinal review of the 
pertinent evidence, the Board finds that prior to June 10, 
2005 such a disability picture was indeed reasonably shown.  
Early in the appeal period there was evidence of weight loss, 
the veteran required extensive medication for control of his 
pancreatitis, he had more frequent bowel disturbances, and 
required hospital admissions for his gastrointestinal 
problems several times yearly.  The gastrointestinal 
disability had not stabilized, and the overall disability 
picture presented was clearly one warranting elevation.  
However, June 10, 2005 examination found that the 
gastrointestinal disability picture presented showed 
disability that had stabilized, with symptoms under control 
with medication, and no side effect or complications.  He had 
regained the weight he had lost, was no longer requiring 
inpatient care, and physical examination found no evidence of 
acute or chronic disease.  Consequently, from the date of the 
examination, elevation to the next higher rating was no 
longer warranted.  

Accordingly, the Board concludes that under 38 C.F.R. 
§ 4.114, Codes 7323, 7346, 7347, the veteran's service 
connected gastrointestinal disabilities warrant staged 
ratings of 60 percent prior to June 10, 2005 and 30 percent 
from that date.  

Bullous Emphysema

On November 1996 VA general medical examination, the 
veteran's respiratory system was within normal limits; he 
denied intolerance for exercise.  

A June 1998 VA pulmonary clinic record notes that the 
veteran's pulmonary function tests (PFTs) were within normal 
limits.

An August 1998 private record notes that the veteran reported 
shortness of breath upon climbing two flights of stairs.

On August 2002 VA examination, the veteran reported that he 
used flonase for vasodilatation of the bronchial tubes.   He 
did not complain of shortness of breath.   Examination of the 
lungs revealed decreased breath sounds and respiratory 
movements; there were no rales, rhonchi, or wheezes.  

A September 2003 VA neurology record notes that the veteran 
reported dyspnea, even at rest, and that he had to lean back 
and/or have the fan blowing on him to breathe comfortably.  

On April 2005 VA examination, the veteran complained of 
shortness of breath, and a productive cough with sputum.  He 
denied receiving treatment for a lung disability in the past 
24 months and had not had any incapacitating episodes in the 
past 12 months.  There was no evidence of RVH, pulmonary 
hypertension, or car pulmonale.  Pulmonary examination was 
normal; there was no evidence of wheezing, rales, ronchi, 
kyphoscoliosis, or pectus excavatum.  There was equal air 
entry on both sides and the lungs were clear on auscultation.  
PFTs revealed FEV-1/FVC was 94 percent of pre-drug predicted, 
FEV-1 was 112 percent of pre-drug predicted, and diffusion 
capacity (single breath) was 86 percent predicted.  The 
diagnosis was COPD with bullous emphysema.  The examiner 
commented that there was no evidence of further 
deterioration; it was noted that the veteran was clinically 
stable with no acute attacks, exacerbations, or treatment in 
the past 24 months.  

On July 2005, stress EKG the veteran walked for 9 minutes and 
28 seconds before becoming fatigued.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of respiratory 
disabilities was amended during the pendency of this appeal, 
effective October 7, 1996.  From the effective date, the 
veteran is entitled to a rating under the revised criteria 
(if such are found more favorable).

Under the Code 6603 criteria in effect prior to October 7, 
1996, a 30 percent evaluation was warranted for moderate 
pulmonary emphysema, with moderate dyspnea occurring after 
climbing one flight of steps or walking more than on block on 
level surface, and pulmonary function tests consistent with 
findings of moderate emphysema.  A 60 percent rating was 
warranted for severe pulmonary emphysema with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent rating was 
warranted for pronounced pulmonary emphysema manifested by 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; severity of 
emphysema confirmed by chest x-rays and pulmonary function 
tests.  38 C.F.R. § 4.97 (prior to October 7, 1996).  

Under the revised Code 6603 criteria, a 30 percent rating is 
warranted when the FEV-1 is 56 to 70 percent predicted, or; 
FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent is warranted when FEV-1 is 
40 to 55 percent predicted, or, FEV-1/FVC is 40 to 55 
percent, or, DLCO (SB) is 40 to 55 percent predicted, or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
when FEV-1 is less than 40 percent of predicted value, or; 
the FEV-1/FVC ratio is less than 40 percent, or; DLCO is less 
than 40-percent predicted, or; maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy. 38 C.F.R. § 4.97 (effective 
October 7, 1996).

There are also added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" has seven provisions, which state:

1. PFTs are required to evaluate respiratory conditions 
except: i. when the results of a maximum exercise capacity 
test are of record and are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, evaluation should be 
based on alternative criteria. ii. when pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed. iii. when there have been one 
or more episodes of acute respiratory failure. iv. when 
outpatient oxygen therapy is required.

2. If the Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) test is not of 
record, evaluation should be based on alternative criteria as 
long as the examiner states why the DLCO (SB) test would not 
be useful or valid in a particular case.

3. When the PFTs are not consistent with clinical findings, 
evaluation should be based on the PFTs unless the examiner 
states why they are not a valid indication of respiratory 
functional impairment in a particular case.

4. Post-bronchodilator studies are required when PFTs are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states why.

5. When evaluating based on PFTs, post- bronchodilator 
results are to be used unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results. In those 
cases, the pre-bronchodilator values should be used for 
rating purposes.

6. When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate (so that the level of evaluation would differ 
depending on which test result is used), the test result that 
the examiner states most accurately reflects the level of 
disability should be used for evaluation.

7. If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased FEV-
1/FVC ratio should not be assigned.

The Board finds that a rating in excess of 30 percent is not 
warranted under either version of Code 6603.  At no time 
during the appeal period has the veteran's bullous emphysema 
limited him to the degree that he was unable to climb one 
flight of stairs or walk one block.  In 1996, he denied 
having an intolerance to exercise and in 1998 he reported 
that he did not experience shortness of breath until after 
climbing two flights of stairs.  PFTs in 1998 were within 
normal limits.  Although the veteran reported in September 
2003 that he had dyspnea even at rest, there is no clinical 
support for this assertion.  A stress test in 2005 showed 
that he could walk on a treadmill nine minutes before showing 
any dyspnea.  An April 2005 VA examiner found the veteran was 
clinically stable and noted that there was no evidence of 
deterioration.  Notably, the veteran had no acute attacks, 
exacerbations, or treatment in the past two years.  Thus, a 
rating in excess of 30 percent under the criteria in effect 
prior to October 7, 1996, was not warranted at any time 
during the appeal period. 

No PFT studies during the appeal period showed impairment of 
function sufficient to warrant a higher rating.  In June 
1998, studies were within normal limits.  The veteran's 
complaints of dyspnea at rest in September 2003 were during a 
neurological appointment, and PFTs were not performed; there 
is no objective evidence of a high level of breathing 
impairment at the time.  PFT findings in April 2005 were 
significantly better than those required for a higher rating.  
FEV-1 was 112 percent pre-drug predicted, FEV-1/FVC was 94 
percent, and diffuse capacity (SB) was 86 percent predicted.  
In short, the findings throughout are inconsistent with a 
rating in excess of 30 percent under either version of the 
criteria.  

Low Back Disability

On November 1996 general medical VA examination, the veteran 
complained of lumbosacral pain.  Forward flexion of the 
lumbar spine was to 90 degrees, extension was to 35 degrees, 
bilateral lateral flexion was to 40 degrees; and bilateral 
rotation was to 35 degrees.  There was no evidence of muscle 
spasm.  

A January 1998 VA consultation report notes that the veteran 
complained of lumbar pain that was sharp and constant, and of 
increased pain with walking up or down stairs or bending.  On 
examination, the lumbar muscles were tender to touch.

A December 1998 private evaluation found that the veteran was 
able to walk on his heels and toes and that lumbar range of 
motion was limited due to pain.  There were no motor or 
sensory deficits noted in the lower extremities and reflexes 
were symmetrical.  A February 1999 evaluation at a pain 
clinic found that the veteran had normal range of motion of 
his lumbar spine and significant spasms of the lumbar 
paraspinous musculature.  

On July 1999 VA examination, the veteran complained of daily 
pain and stiffness in his back and that the pain was 
exacerbated by bending, lifting, or stooping.  He was tender 
almost to touch in the paralumbar area, and muscles were 
tense.  As the examination progressed and range of motion was 
tested, he relaxed to some degree.  More significant and deep 
palpation did not increase his pain, and no significant 
trigger spot was identified.  Ranges of motion of the lumbar 
were forward flexion to 70 degrees, bilateral lateral bending 
to 30 degrees, rotation to the right to 10 degrees, and 
rotation to the left to 20 degrees.  There was no weakness in 
the ankles and ankle reflexes were preserved.  The veteran 
was able to raise his leg against resistance.  The examiner 
commented that the veteran's limitation in motion seemed to 
mainly be the result of stiffness due to pain and not due to 
fatigue, weakness or any lack of endurance.  
A December 1999 VA treatment record notes that the veteran 
wore a lumbar corset.  He complained of progressively 
worsening symptoms.  There was tenderness in the lumbosacral 
region and palpable muscle spasm of the lumbar spine from L1-
T7.  There was limited range of motion in all quadrants.  
DTR's in the ankles and knees were symmetrical, and he could 
walk on his heels and toes.  In January 2001, there was 
tenderness over the lower parevertebral area.  Trunk flexion 
was to 80 degrees and extension was to 15 degrees.  Straight 
leg raise testing was negative.  

On August 2002 VA examination, there was tenderness in the 
thoracic and lumbar paravertebral muscle area; and the 
veteran wore a back brace.  Straight leg raising was 
attempted in both lower extremities with raising only to 15 
degrees in each leg.  Backward lumbar flexion was to 15 
degrees, left lateral flexion was to 15 degrees, right 
lateral flexion was to 28 degrees, and forward flexion was to 
65 degrees.

At an August 2003 Travel Board hearing, the veteran 
complained of muscle spasms, and stated he used a back brace, 
but had not had incapacitating episodes.  He treated his 
symptoms with heat pad and medication.  

A September 2003 VA neurology record notes that the veteran 
complained of spinal pain, weakness, and numbness.  His 
sensory and motor ability were intact in the extremities, and 
reflexes were symmetrical.  

In August 2004, the veteran was seen for multiple joint pain, 
including in his back.  Muscle spasms were noted in the back; 
forward flexion was to 90 degrees.  A November 2004 treatment 
record notes that the veteran complained of severe low back 
pain that had worsened in the past few days.  He reported 
that the pain interfered with deep breathing and coughing.  
There was pain in the area over L1-L2 and paraspinous 
muscles.  There was no edema or erythema.  Lumbar forward 
flexion was to 40 degrees, extension was to 20 degrees, 
bilateral lateral rotation was to 30 degrees, and bilateral 
lateral bending was to 20 degrees.  Straight leg raises were 
negative bilaterally.  The veteran reported that his current 
symptoms were likely caused by swinging a bat at baseball 
practice.  The assessment was low back strain.

On April 2005 VA examination, forward flexion of the lumbar 
spine was to 90 degrees, extension was to 20 degrees, 
bilateral lateral bending was to 30 degrees, and bilateral 
rotation was to 75 degrees.  Although there was pain with all 
ranges of motion, the veteran was still able to perform all 
requested movements.  He indicated that there had been no 
incapacitating episodes due to his back disability.  

In June 2005, the veteran sought treatment for complaints of 
back spasms.  A June 2004 MRI had revealed mild degenerative 
disc disease at L4-L5 with a mild annular disc bulge present.  
There was no evidence of significant HNP, spinal stenosis, or 
focal neuroforaminal stenosis.  On examination, there was 
muscle spasm; straight leg testing was negative.  

July 2006 statements from the veteran's wife and his son 
describe how his pain from service connected disabilities 
affects his life.

The portion of VA's Ratings Schedule pertaining to evaluation 
of disabilities of the spine was amended twice during the 
pendency of this appeal.  From their effective dates the 
veteran is entitled to a rating under the revised criteria 
(if such are found more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
moderate with recurring attacks, a 40 percent rating if 
severe with recurrent attacks and intermittent relief, and a 
60 percent rating if pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  Significantly, incapacitating episodes, as 
defined, are not shown, or alleged, at any time during the 
appeal period.  

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under Code 5295, and limitation 
of motion of the lumbar spine was rated under Code 5292.  
38 C.F.R. § 4.71a .  Under the Code 5295 criteria in effect 
prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain if manifested by 
characteristic pain on motion, a 20 percent rating was 
warranted when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, and a 40 percent rating was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar motion was rated 10 percent, if slight; 
20 percent, if moderate; and 40 percent, if severe.  
38 C.F.R. § 4.71a, Code 5292.

Under the criteria effective September 26, 2003, lumbosacral 
strain and arthritis are rated under the general rating 
formula for rating diseases and injuries of the spine 
(General Formula, outlined below).  38 C.F.R. § 4.71a, Codes 
5237, 5242 (2007).  Intervertebral disc syndrome is rated 
under the General Formula or based on incapacitating 
episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a, Code 5243 (2007).

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

There are several notes following, which provide: (1) 
Associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  (2) 
For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  (4) Each range of motion should be rounded to 
the nearest 5 degrees.

Competent evidence does not show that at any time during the 
appeal period symptoms of the veteran's low back disability 
were such as to warrant a rating in excess of 20 percent 
under any applicable criteria.  

A November 2004 treatment record contains the only findings 
that could arguably reflect severe limitation of motion 
(i.e., forward flexion limited to 40 degrees).  However, this 
was an acute finding upon intercurrent injury (swinging a 
bat), and does not represent a chronic increase in severity 
of the disability.  The examiner appears to have concurred 
with this assessment.  Furthermore, forward flexion prior to 
this event was to 65 degrees or better and subsequent to the 
exacerbation forward flexion was to 90 degrees.  Extension 
throughout the appeal period ranged from 15 degrees to 35 
degrees.  Thus, overall, lumbar motion was no more than 
moderately limited.  The medical evidence of record also does 
not show severe lumbosacral strain, with symptoms such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Thus, a rating in excess of 20 percent under prior 
Codes 5292 or 5295 is not warranted. 

Regarding a higher rating under Codes 5293 or 5243, although 
an MRI revealed degenerative disc disease and mild disc 
bulge, the veteran's episodes of flare-ups are infrequent and 
he appears to have had more than intermittent relief from 
those episodes.  He denied incapacitating episodes, and none 
are shown.  Straight leg raises have consistently been 
negative, and no motor or sensory deficits were found; 
reflexes have been symmetrical.  The veteran has not 
exhibited neurological symptoms warranting separate ratings.  

Regarding factors outlined in Deluca v. Brown, 8 Vet. App. 
202 (1995), the medical evidence does not contain any 
objective description of additional functional impairment due 
to pain, fatigability, incoordination, or weakness.  The July 
1999 VA examiner specifically found that such factors were 
not present.  Significantly, the General Formula criteria do 
not distinguish between ranges of motion with pain, and those 
without.    
As for a rating in excess of 20 percent under the General 
Formula, there is no credible evidence that at any time since 
September 26, 2003, forward flexion of the thoracolumbar 
spine has been limited to 30 degrees or less, or that the 
spine was ankylosed.  Consideration of other potentially 
applicable diagnostic codes is not indicated; there is not 
vertebral fracture (Code 5285).  See 38 C.F.R. § 4.71a 
(2007). 

Finally, nothing in the record suggests that regular 
schedular criteria are inadequate to rate the disability (so 
as to warrant referral for extraschedular consideration).  
See 38 C.F.R. § 3.321.  

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. 
§ 3.102).  However, as the preponderance of the evidence is 
against the claim, that rule does not apply. 

Left Patella Chondromalacia

On November 1996 VA examination, there was full extension of 
the left knee to 0 degrees and flexion was to 140 degrees.  
There was no pain with pressure on the patella with full 
extension; all ligaments were intact.  

A February 1999 record notes that the veteran had a trial of 
physical therapy that was discontinued because he claimed 
that it made his knee feel worse.  Examination revealed a 
high riding patella with moderate patellar grinding and 
crepitus.  The range of left knee motion was from 0 to 95 
degrees of flexion.  Medial and lateral collateral ligaments 
were stable and the anterior drawer sign was negative.  
Another record that same month notes that medication, a 
brace, and possible surgery to remove the knee cap was 
recommended; the veteran declined surgery.   In April 1999, 
he had decreased left knee motion due to pain.  In June 1999, 
the physician injected the veteran's left knee with cortisone 
without complication; however, he reacted very violently with 
screaming, hollering, and crying.  Due to his reaction, he 
was not recommended for Synvisc.

On November 1999 VA examination, the veteran reported that he 
could not stand for long periods of time, walk more than one 
block, or walk up or down stairs due to knee pain.  While 
sitting, he could not straighten his leg all the way up and 
he had approximately 20 degrees of flexion when he tried to 
straighten from the sitting position.  Passively, the knee 
straightened without any difficulty.  The patella could be 
moved about without any grinding or undue pain if careful; 
however, the veteran was quite sensitive to movements of his 
knee and patella.  The examiner could passively bend the knee 
to 70 degrees.  The veteran was very protective of his left 
knee, and it went into spasm when one tried to gently bend it 
any further. There was no ligamentous instability.  X-rays of 
the left knee were normal.  

On October 2000 VA examination, the examiner noted that the 
veteran had been given an elastic brace with the hold for the 
left patella.  Examination revealed loose ligaments of the 
patella with pain on movement of the patella on the femur.  
After removal of the brace the veteran had difficulty bending 
his knee; he reported that it was too painful to bend.  He 
was able to flex the left knee to 32 degrees.  There was no 
other definite instability.

A February 2001 treatment record notes that the veteran 
complained of left knee pain.  There was patellar crepitus 
but no effusion.  Range of motion of the left knee was from 0 
to 120 degrees.  A February 2002 record notes that the 
veteran wore a hinged knee brace and that active range of 
left knee motion was within normal limits.  

On August 2002 VA examination, the veteran reported that he 
took Vioxx for pain and wore a hinged knee brace.  On 
examination, the left knee lacked 5 degrees of straightening 
and flexed to 80 degrees.  

A June 2003 MRI of the left knee revealed moderately severe 
chondromalacia with a large separated Baker's cyst and 
cartilage loss in the lateral knee compartment; there was no 
meniscal tear or ligamentous injury.  That same month, the 
veteran was fitted for a knee brace.  

At an August 2003 Travel Board hearing, the veteran stated 
his left knee had popping, grinding, limitation of motion, 
pain, and occasionally gave way.  He indicated that he had 
difficulty driving and was on medication.  
On April 2005 VA examination, the examiner noted that left 
knee x-rays revealed no evidence of arthritis.  The range of 
left knee motion was from 0 to 120 degrees.  During flexion, 
the veteran complained of peripatellar pain.  There was 
midline tenderness at the peripatellar area and no 
patellofemoral crepitus.  There was no evidence of effusion 
and a Lachman's exam was negative.  There was no medial or 
lateral laxity.

July 2006 statements from the veteran's wife and son relate 
how pain from his service connected disabilities affects his 
life.

Chondromalacia is rated based on limitation of motion.  
Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Under Code 5257 a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of the leg), may be assigned 
for disability of the same joint.  VAOGCPREC 9-2004 
(September, 2004).

At the outset, the Board notes that left knee X-rays have not 
shown arthritis, and that the RO rated the veteran's 
chondromalacia by analogy based on limitation of motion.  
Left knee extension has been limited by no more than 5 
degrees and in most instances it was full.  Hence, a 
compensable rating under Code 5260 is not warranted.  Flexion 
of the knee has never been shown limited to 15 degrees of 
less, even with limitation due to pain considered.   On 
several occasions, flexion was reported to be within normal 
limits or at a noncompensable degree of limitation.  
Consequently, a higher rating under Code 5261 is not 
warranted.  

A separate compensable rating under Code 5257 is not 
warranted.  There was one isolated notation of loose 
ligaments in October 2000; however, the examiner stated that 
there was no definite instability and such findings were 
never duplicated.  On several other occasions, ligaments were 
reported as stable and intact with no evidence of 
instability.  Pathology which would warrant increase under 
other diagnostic codes, e.g. ankylosis, is not shown.  In 
short, there is no evidence that at any time during the 
appeal period symptoms of the veteran's service connected 
left knee disability were such as to warrant a rating in 
excess of 20 percent (under any applicable criteria).




Tension Headaches

A September 1996 VA treatment record notes that the veteran 
complained of a neurovascular headache since the morning.  

On November 1996 VA examination, the veteran reported that he 
had two to three headaches a day and that the average 
duration of the headaches was 25 minutes.  He added that they 
were sometimes associated with blurred vision, 
lightheadedness, or clear spots in front of his eyes.  His 
headaches worsened with bright lights or stress and were 
relieved by lying down in a dark room with a cold compress.  

A January 1998 record indicates the veteran had a variety of 
complaints that included headaches.  

On August 2002 VA examination, the veteran reported that his 
headaches occurred two to three times a week and that their 
duration was from 20 minutes to one hour.  They were 
described as a sharp steady pain that was aggravated by 
pressure and relieved by rest.  He was prescribed Neurotin, 
which helped sometimes.  The veteran reported that his 
headaches had not changed in intensity, duration, or 
frequency.  There were no aura or associated symptoms.

At the August 2003 Travel Board hearing, the veteran 
testified that he had headaches one to two times a week and 
that they lasted less than one hour after he took medication.  
Twice a month he had headaches requiring him to sit still.

A September 2003 VA treatment record notes the veteran 
reported he had headaches once or twice a week, described as 
pounding pain.  

On April 2005 VA examination, the veteran reported that he 
had two or three headaches a week which were aggravated by 
stress, loud noise, or light and alleviated by quiet, 
darkened rooms.  He added that the headaches lasted forty 
minutes to an hour and that they would return two to three 
times during the day.  The examiner noted that a February 
2000 CT scan of the head found no abnormalities in his brain. 
The RO rated the veteran's headache disorder by analogy to 
migraine headaches.  However, the Board may also consider 
other codes that pertain to rating other types of headaches.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Code 8100, which provides a 0 percent rating for less 
frequent (than in the 10 percent criteria) attacks.  A 10 
percent rating is warranted for characteristic prostrating 
attacks, averaging one in 2 months over the last several 
months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent rating is assigned for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

Under Code 8045, a 10 percent rating is warranted for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a.

While the veteran's headaches are not the result of head 
trauma, the Board finds that they more closely resemble the 
criteria for Code 8045 rather than Code 8100 because are 
purely subjective and Code 8100 requires evidence of symptoms 
that are not shown (prostrating attacks).  Thus, while the 
veteran's headache disorder would not warrant a compensable 
rating under Code 8100, he is entitled to a 10 percent rating 
under Code 8045.  As 10 percent is the highest schedular 
rating under this code, a rating in excess of 10 percent is 
not warranted.  Since the record noted the veteran's 
complaints of headaches throughout the course of the appeal, 
the Board finds that the 10 percent rating is warranted for 
the entire appeal period.


ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease is denied.

Service connection for benign posterior auricular node is 
denied.

A staged increased rating of 60 percent prior to June 10, 
2005 and 30 percent from that date is granted for the 
veteran's Crohn's disease with pancreatitis, hiatal hernia, 
subject to the regulations governing payment of monetary 
awards.

A rating in excess of 30 percent for bullous emphysema is 
denied.

A rating in excess of 20 percent for a low back disability is 
denied.

A rating in excess of 20 percent for left knee chondromalacia 
is denied.

A rating of 10 percent is granted for tension headaches, 
subject to the regulations governing payment of monetary 
awards.


REMAND

Additional development is needed prior to final appellate 
consideration of the claim of service connection for a 
disability manifested by cramping.  

A March 1995 SMR notes the veteran's complaints of numbness 
in his hands.  An October 1995 medical history report notes 
that the veteran reported that his hand cramped up.  
Postservice medical records note the veteran's complaints of 
hand tingling and numbness, and contain a diagnosis of 
neuropathy and neuralgia.  VA examiners in April 2005 and 
September 2006 offered conflicting opinions regarding the 
claimed disability.  In 2005, the VA examiner noted the 
veteran's complaints of hand cramps in service and observed 
that they occurred at times when he had electrolyte 
imbalances associated with his Crohn's disease, pancreatitis, 
and other abdominal issues.  The examiner essentially linked 
the veteran's neuralgia to complaints in service.  In 2006, a 
different VA examiner opined that the veteran had ulnar nerve 
disease that was unrelated to service.  Notably, this 
examiner's review of the record failed to note the complaints 
documented in March 1995.  Another medical advisory opinion 
(based on close record review, and with detailed explanation 
of rationale) is needed to resolve the conflict.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim of service 
connection for a disability manifested by 
cramping, the RO should provide the 
veteran appropriate regarding disability 
ratings and effective dates of awards, 
consistent  with Dingess v. Nicholson, 19 
Vet. App. 473 (2006),

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician determine whether he has a 
disability manifested by cramping that is 
related to his service or was caused or 
aggravated by a service connected 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of the claims file and examination 
of the veteran, the physician should 
identify any pathology manifested by 
cramping, and opine whether it is at 
least as likely as not (i.e., a 50 
percent or better probability) that it is 
related to the veteran's service to 
include complaints noted therein.  If the 
veteran has such disability which is 
determined to be unrelated to the 
complaints noted in service, the examiner 
should further opine whether the 
disability, at least as likely as not, 
was caused or aggravated by the veteran's 
service connected Crohn's disease with 
pancreatitis and hiatal hernia.  If a 
disability manifested by cramping is 
determined to have been aggravated by the 
veteran's service connected 
gastrointestinal disability, the examiner 
should also indicate the baseline level 
of severity of the disability prior to 
the aggravation.  See 38 C.F.R. § 3.310.  
The examiner must explain the rationale 
for all opinions given, and should 
specifically comment on the opinions of 
the April 2005 and September 2006 VA 
examiners.

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


